Title: From George Washington to William Stephens Smith, 10 October 1783
From: Washington, George
To: Smith, William Stephens


                        
                            Sir
                            Rocky hill 10 Octob. 1783
                        
                        I have to reply to your several Letters of the 20 September and 3 & 6 of this Month.
                        The Glass was safely delivered me by Captain Pinkney.
                        I am obliged to you for your information respecting the oppression of some of the Inhabitants of Long Island
                            by the British but as the offence is against the subjects of the State it belongs more properly to the Executive Authority
                            to take cognizance of it, and I wish you in all matters of this kind to give information to the Governor—that they may
                            take such notice of them as they think proper.
                        You mention your having forwarded to me the beginning of September several Letters from Europe.
                        I cannot recollect to have reced any European Letters from you whilst at Newburg and am confident that since
                            I arrived at this place (about the 20 Aug.) none such have come to my hands—the only Letters of yours in September are one
                            of the 1st one of the 5 and the one above mentioned of the 20th neither of which inclosed the Letters you mention.
                        I therefore wish you to recollect to whose care you committed them that the necessary enquiries may be made.
                            I am Dr Sir Your very Obed. Servt
                        
                            Go: Washington
                        
                    